Chapman, J.
Under the instructions given by the judge, the jury may have found that the plaintiff delivered, the watch to *140the defendant voluntarily. He seeks to recover it back on the ground that he delivered it as a pledge for the payment of a debt which he was not legally liable to pay, because it was for the use of a horse and wagon which the defendant had let to him to enable him to violate the law for the observance of the Lord’s day. It is true that the law would not enable the defendant to recover such a debt. Way v. Foster, 1 Allen, 408. But neither will it enable the plaintiff to recover back his property given in pledge for the debt, any more than to recover back the money after paying it. In all such cases, the maxim potior est conditio possidentis is applicable. The plaintiff has, at least, as little claim to the aid of the law as the defendant.

Exceptions sustained.